UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
CHRISTOPHER JENKINS,                )
                                    )
                  Plaintiff,        )
      v.                            )                   Civil Action No. 11-1547 (BAH)
                                    )
ANTONIN SCALIA,                     )
                                    )
                  Defendant.        )
___________________________________ )


                                  MEMORANDUM OPINION
       The plaintiff’s complaint in this case states, in its entirety,:

               Stalking, harassment, menacing, Attempted Murder, assault, theft,
               [I.D.] theft, slander, attempted vehicular manslaughter, forced
               homelessness, cellphone theft, having me followed, sending gang
               members after me, attempted murder for hire, malicious practice of
               medicine

Compl. For these alleged wrongs, plaintiff demands judgment in the sum of $30 million. Id.

       The Court has reviewed plaintiff’s complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a); see Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (stating that a complaint must contain “‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

                                                   1
defendant fair notice of what the . . . claim is and the grounds upon which it rests’”) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). The purpose of the minimum standard of Rule 8 is to

give fair notice to the defendants of the claim being asserted, sufficient to prepare a responsive

answer, to prepare an adequate defense and to determine whether the doctrine of res judicata

applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       Plaintiff’s complaint utterly fails to accomplish the modest goals of Rule 8(a). It neither

contains a short and plain statement of the grounds upon which the Court’s jurisdiction depends

nor a claim that plaintiff is entitled to the relief he seeks. The complaint will be dismissed for its

failure to comply with Rule 8(a). An Order consistent with this Memorandum Opinion is issued

separately.




                                                 /s/  Beryl A. Howell
DATE: August 30, 2011                          BERYL A HOWELL
                                               United States District Judge




                                                  2